DETAILED ACTION
Response to Amendment
Claims 1, 114, and 116 are amended. 
Claims 117-119 are new. 
Claims 5, 7-12, 14-15, 19, 23-24, 26-28, 32, 34, 40, 47-113, 115 are cancelled. 
Claims 6, 21, 22, 25, 29, 31, 33, 35-39, 41-44 were withdrawn. 
Claims 1-4, 13, 16-18, 20, 30, 45-46, 114 and 116-119 are pending. 
Applicant's request for reconsideration of the finality of the rejection of the last Office action (mailed 9 April 2020) is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 13, 16-18, 20, 30, 45-46, 114 and 116-119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4, 13, 16-18, 20, 30, 45-46, 114 and 116-119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as  containing indefinite language. One having ordinary skill in the art cannot determine the metes and bounds of the claimed invention in Claims 1, 114 and 116 – specifically the phrase “selectively optimizing”. The applicant lists several traits 
Additionally, the newly added limitations in new claims 117-119 leave out significant necessary details, not limited to which object is being detected, how the received second signal is converted into a second data set, or what the analysis or comparison is between the first and second acoustic data sets.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13, 16-18, 20, 30, 45-46, 114 and 116-119 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guigne (US 6,160,756).
Regarding Claims 1, 114 and 116, Guigne discloses a method of determining at least part of the structure of an object [Col. 2 Line 35-55] – at least partially submerged in a fluid (water) [Fig. 4, 7; Col. 3 Lines 25 – Col. 4 Line 25], the method comprising the steps of: providing at least one wideband acoustic signal transmission and reception device [Fig. 4, 7; Col. 3 Lines 25-55], the at least one wideband acoustic signal transmission and reception device being capable of transmitting and receiving one or more wideband acoustic signals [Fig. 4, 7; Col. 3 Lines 25-55]; using the at least one wideband acoustic signal transmission and reception device to transmit at least one wideband acoustic signal towards at least a portion of the object [Fig. 4, 7; Col. 3 Lines 25 – Col. 4 Line 25]; using the at least one wideband acoustic signal transmission and reception device to receive at least one wideband acoustic signal from the object [Fig. 4, 7; Col. 3 Lines 25 – Col. 4 Line 25] using the received at least one wideband acoustic signal from the object to create at least one first acoustic data set [Fig 9; Col 6 Lines 25 – Col. 7 Line 5]; … at least one first acoustic data set comprises the following features of the at least one wideband acoustic signal returned from the object: frequency, amplitude, phase delay or phase shift [Fig 9; Col 6 Lines 25 – Col. 7 Line 5]  and analyzing the at least one first acoustic data set to determine the at least one feature of the object, or the environment in which the object is located [Fig 4, 7, 9; Col. 5 Line 15 – Col. 6 Line 15], selectively optimising the frequency, amplitude, transmission time and beam angle/width of the transmitted at least one wideband acoustic signal … in dependence on at least one determined feature of the object, or the environment in which the object is located [Abstract; Fig 9; Col 6 Lines 25 – Col. 7 Line 5]. 
Regarding Claims 114 and 117-119, Guigne also discloses using the at least one wideband acoustic signal transmission and reception device to transmit at least one selectively optimised wideband acoustic signal towards at least a portion of the object, or at least a portion of a further object [Abstract; Fig 4, 7, 9; Col. 3 Lines 25 – Col. 4 Line 25; Col 6 Lines 25 – Col. 7 Line 5], the object or further object being at least partially submerged in the fluid [Fig. 4, 7; Col. 3 Lines 25 – Col. 4 Line 25]; using the at least one wideband acoustic signal transmission and reception device to receive at least one wideband acoustic signal from the object or the further object[Fig. 4, 7; Col. 3 Lines 25 – Col. 4 Line 25]; using the received at least one wideband acoustic signal from the object or further object to create at least one second acoustic data set [Fig 9; Col 6 Lines 25 – Col. 7 Line 5]; and analysing the at least one second acoustic data set, at least in part, against the at least one first acoustic data set to determine the at least part of the structure of the object or further object, or the environment in which it is located [Abstract; Fig 4, 7, 9; Col. 3 Lines 25 – Col. 4 Line 25; Col 6 Lines 25 – Col. 7 Line 5].
Regarding Claim 2, Guigne also discloses wherein the at least one wideband acoustic signal transmission and reception device has a ratio of center frequency to bandwidth of less than 2.0, (as the user can control via the processor the pulse shape, including the center frequency and bandwidth) [Fig. 4, 7; Col. 3 Lines 25 – Col. 4 Line 25].
Regarding Claim 3, Guigne also discloses wherein the at least one wideband acoustic signal transmission and reception device is capable of transmitting and receiving wideband acoustic signals at more than 1 octave, 2 octaves, or 3 octaves [Fig. 4, 7; Col. 3 Lines 25 – Col. 4 Line 25].
Regarding Claim 4, Guigne also discloses wherein a transmitted at least one wideband acoustic signal has a frequency range between approximately 1 kHz and 2.5 MHz. [Fig. 4, 7; Col. 3 Lines 25 – Col. 4 Line 25].
Regarding Claim 13, Guigne also discloses also teaches at least one wideband acoustic signal is focused onto selected regions of the spectra [Fig. 4, 7; Col. 3 Lines 25 – Col. 4 Line 25].
Regarding Claim 16, Guigne also discloses wherein the at least one wideband acoustic signal transmission and reception device includes a transmission wideband acoustic signal transducer and a reception wideband acoustic signal transducer [Abstract; Fig 4, 7, 9; Col. 3 Lines 25 – Col. 4 Line 25; Col 6 Lines 25 – Col. 7 Line 5
Regarding Claim 17, Guigne also discloses wherein the transmitting transducer and the receiving transducer are at the same location with respect to the object, or at different locations with respect to the object [Abstract; Fig 1, 4, 7, 9; Col. 3 Lines 25 – Col. 4 Line 25; Col 6 Lines 25 – Col. 7 Line 5].
Regarding Claim 18, Guigne also discloses wherein the transmitting or receiving transducer is located adjacent, or within, the object [Abstract; Fig 1, 4, 7, 9; Col. 3 Lines 25 – Col. 4 Line 25; Col 6 Lines 25 – Col. 7 Line 5].
Regarding Claim 20, Guigne also discloses wherein the at least one wideband acoustic signal transmission and reception device includes a plurality of transmission wideband acoustic signal transducers and a plurality of reception wideband acoustic signal transducers [Abstract; Fig 1, 4, 7, 9; Col. 3 Lines 25 – Col. 4 Line 25; Col 6 Lines 25 – Col. 7 Line 5].
Regarding Claim 30, Guigne also discloses wherein the method comprises the further step of moving the at least one wideband acoustic signal transmission and reception device relative to the object during the transmission and reception of the at least one wideband acoustic signal [Abstract; Fig 1, 4, 7, 9; Col. 3 Lines 25 – Col. 4 Line 25; Col 6 Lines 25 – Col. 7 Line 5].
Regarding Claim 45, Guigne also discloses wherein, when the object includes a number of different parts, or components, the method determines at least a part of the structure of each part, 
Regarding Claim 46, Guigne also discloses an object is an area of land, or part of a seabed [Abstract; Fig 1, 4, 7, 9; Col. 3 Lines 25 – Col. 4 Line 25; Col 6 Lines 25 – Col. 7 Line 5].

Response to Arguments
Applicant’s arguments, see Pages 29-42, filed 11 January 2021, with respect to the rejection(s) of claim(s) 1-4, 13, 16-18, 20, 30, 45-46, 114 and 116-119 under 35 USC 112 (b) (essential elements) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of indefinite language. See Paragraphs 8-9 above.
Applicant’s arguments with respect to the rejection of Claims 1-4, 13, 16-18, 20, 30, 45-46, 114 and 116-119 under 35 USC 103  have been considered but are moot because the arguments do not apply to the specific reference(s) (or combination thereof) being used in the current rejection. A new rejection under 35 USC 102 (a) (2) has been applied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES R. HULKA
Primary Examiner



/JAMES R HULKA/Primary Examiner, Art Unit 3645